DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Much of the amendment to the claims, in particular claim 1, pertain to the article acted on by the (claimed) apparatus.  The “cleaner” includes two components, namely the “holding part” and the “adhesive layer”.  The manner in which either of these components is structurally defined in the claims would need to define over that of the prior art and not any relationship to the article being acted on (or in this case cleaned).  The connector (with the guide pins) is the work or article acted on by the claimed cleaner and does not form a part of the “cleaner”.  Such would only come into play in the instance where the claim(s) were to a method of use.  See MPEP 2115.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Much of the claim language pertains to narrative recitations of the particular use thereof by reference to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/148226.  See for example figure 7, which discloses an adhesive layer (11a) and a holding part (12a,12c) (with 12 c being the facing side surfaces of the holding part: claim 2).  The references to the use thereof and the pins (which are simply part of the article being acted on by the cleaner) do not materially define over the structure of the prior art.  
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (USP 5,475,890).  Once again, the claimed structure includes two parts, an adhesive layer and a holding part.  The claim(s) must define over the structure of either or both of these components (of the cleaner).  Reference to the use thereof and the particular article to be cleaned thereby fail to define over the structure of the prior art.  Chen discloses a deformable “adhesive” material (2) and a holding part (such as 7 in fig 5a).  The holding part has facing sides which receive the adhesive material (2) and further wherein the exposed surface thereof protrudes beyond the tip portions of the side wall portions of the holding part. 
Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8 April 2021 have been fully considered but they are not persuasive.  Applicant’s remarks are generally limited to the operation or function of the adhesive layer and the particular use of the cleaning cleaner in relation to a particular article to be worked on thereby (in this case, a connector with guide pins).  The mention of the connector and pins is noted; however, these form no part of the cleaner but instead are merely the article being acted on by the cleaner.  At least with regard to claim 1, the only components of the cleaner are (i) an adhesive layer and (ii) a “holding part” (with a side wall).  Both applied references includes both of these, at least as defined in the claims.  Applicant mentioned the way in which the adhesive cleans the pins (the “piercing”, etc).  The claim; however, simply recites an “adhesive layer” with no particular recitation of any specific material which would differentiate of that of the prior art.  The amended language of claim 1 is merely functional and narrative in nature.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278.  The examiner can normally be reached on M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARK SPISICH/Primary Examiner, Art Unit 3723